Title: To John Adams from C. Legaux, 20 July 1798
From: Legaux, C.
To: Adams, John


				
					Monsieur
					spring-mill ce 20 juillet 1797.
				
				L’Esprit et Le Coeur de L’homme-d’Etat, qui veut le bien sincérement de son paÿs, et qui désire ardament le bonheur de chaque individu qu’il Gouverne; n’ont pas besoin d’être stimulés pour L’Effectuer; aussi n’est ce pas L’objet de la présente que j’ai L’honneur de vous adresser: mais il importe beaucoup pour la prospérité des nations, que dans L’immensité des branches qui doivent concourir à cette même prospérité, cet homme-D’Etat, soit assuré qu’aucune d’elles ne soit en souffrance, ou non Etablie; pour qu’il y puisse pouvoir et y remédier par ses Lumieres, son pouvoir, son Encouragement et quelquefois par ses bontés Généreuses; je dis donc qu’il faut que ce Magistrat soit instruit ou prévenu qu’aucune de ces Branches ne soit en souffrance ou non Existante: C’est à Cet Effet que je supplie Votre Excellence de me permettre de lui faire cette adresse. Plusieurs auteurs ont avancé, que Les Anglois qui n’avoient point de vin en Europe, résolurent de le demander au nouvel Hémisphere; à l’Effet de quoi ils appellerent à grands frais des vignerons français en Amerique. Les Expériences réitérées qu’ils tenterent alternativement avec du plan d’Europe et D’Amerique, furent toutes Egalement malheureuses; une Culture si chere à la nation Anglaise et à tous Les peuples qui ne la possede pas, ne put Eclore et prospérer sur ce Continent; mais un jour doit venir, assurent ces mêmes auteurs, où ces Régions fourniront une Boisson dont la préparation occupe plusieurs parties du Globe, et dont L’usage fait les délices de tant d’autres: cet Evenement ne doit arriver, selon Eux, qu’après des Essais trés multipliés et suivant toutes les probabilités, la recolte du Vin sera précedée par celle de la soye, ouvrage de ce Ver rampant qui habille L’homme de feuilles d’arbres Elaborées dans son sein.Jaloux de désaltérer L’Americain avant que ce Ver ne L’habillat, j’ai tenté en 1787 à springmill 13 miles N.N.O. de phyladelphie, un des Essais pronostiqués, dont le  succès est jusqu’à ce jour au-delà de toute Espérance, et démontre assurément, que si Les vignerons invités par les Anglais ont manqué jusqu’à présent leur objet, cetoit plûtot par l’inéxpérience du Climat de ce pays, qui Exige une culture de la vigne toute à fait différente de celle qu’ils pratiquoient en Europe, que par toute autre raison; de la quelle culture nouvelle il parroit par L’Expérience acquise depuis 1787 jusqu’à ce moment présent, que dépend la réussite de la vigne d’Europe, dont Le Jus que j’en ai recueillis en différentes années successives, ne le cède en rien au vin de france, s’il n’est même supérieur.il seroit fastidieux de chercher à persuader, Votre Excellence, de la vérité de cette différence dans la Culture de la vigne pour sa réussite. la différence de ce climat à celui d’Europe Exige par consequent du vigneron Americain une manoeuvre presque opposée à celle du vigneron Européen. L’heureux résultat de la Chose dont, Votre Excellence, peut dans tous les tems s’assurer, Si elle daigne honnorer ce Local de sa présence et singuléremint dans Le millieu du mois d’aoust prochain que ses fruits pourront Lui être offerts en parfaite maturité, est L’Expérience la plus sûre du succès de la vigne d’Europe et du Cap de Bonne-Esperance dans ces Climats: succès qui ne peut que s’augmenter, considérablement au profit de L’Amerique, où Bacchus semble vouloir s’unir à Cérès.Convaincu, que, dans quelque partie du monde L’homme soit, il doit se rendre utile à la société parmis la qu’elle il est jetté et vit; je me suis fait un vrai plaisir de remplir içi Cette obligation en secondant Les vues du Dieu de la Treille; Le succès récompenseroit sans doute tous mes travaux, si sur ce genre d’agriculture, L’indifférence morose du peuple que vous Gouvernez ne repoussoit la réussitte  sûre d’un Etablissement Général, qu’il devroit désirer et Cherir comme la seconde Branche de L’agriculture; la plus importante après celle du Bled! En Effet, qu’elle somme Enorme ne sort-il par des Etats unis de L’Amérique pour L’abreuver; Lors qu’elle pourroit se suffir à elle même et attirer L’or de L’Etranger, par son superflu en vin, en Eaux-de-vie, vinaigre, Tartres &a. indépendament de L’avantage de posseder chez elle des Liqueurs naturelles, Bienfaisantes, analogiques aux habitants du pays et à leur tempérament, qui ne seroit plus attacqué par Ces Liqueurs sophistiquées, Telles, qu’au détriment de L’humanité on voit Les marchands de vin Les jetter dans le Commerce pour assouvir leur Cupidité! qu’elle quantité de terres, impropres à toute autre culture que celle de la vigne n’Existent-elles pas en Amerique!personne ne peut mieux apprécier tous ces avantages que, votre Excellence, et personne plus qu’elle, n’est à-même d’en faire sentir toute L’importance à la masse Générale d’ames qu’elle Gouverne, et à Lui donner L’impulsion nécéssaire pour voir réaliser L’Effet heureux qu’une Nation qui doit devenir une des plus Grande sur le Globe, peut attendre d’une telle plante, dont L’Eloge le plus flateur qu’on puisse en faire se trouve dans la Bouche même de Dieu, Lors quil compare la plante de la vigne à son Eglise, Les Bons aux raisins doux et mûrs et Les méchants à la vigne sauvage qui ne produit qu’un fruit amer et qui n’acquiert aucune maturité! jehova vitem tanto honore dignatur est, ut Ecclesiae suae vincam aliquotien comparavit, & isaie, Chap 5.Jesus-Christ, comme Chef de son Eglise, voulant honorer la vigne plus que toutes Les autres plantes, la compare à lui-même et dit à ses apotres. Ego sum vitis vera, et pater meus agricola omnem palmitem in me non ferentem fructum, tollet Eum; & Joan, XV. V. 1. 2. 4. 5 & 6.Le patriarche Jacob dans sa prédiction Sur la venue du Messie, compare le Mÿstere de La Croix et de L’Effusion du sang du sauveur, à la vigne, à ses Branches et àu vin. Ligans ad vineam pullum sucem, et ad vitem, osili mi asinam suam: lavabit in vino stotam suam et in sanguine usae sto lam suam. Genes. Cap. 49. V. 11.Le Roy prophete compare une femme féconde à la vigne. uxor tua sicut vitis abundans lateribus domus tuae. Psalm 128.L’Ecriture donne à la vigne L’Empire sur tous Les arbres: elle leur fait dire: viens et domine sur nous; la quelle leur repondit puis-je délaisser mon vin, qui réjouit Dieu et Les hommes et être Elévée autre tous Les autres bois. Locutaque sunt Ligna ad vitem, veni et impera nobis  &. Lib. Judic. 9. V. 12.Justinien, Le plus prudent des Empereurs Roumains, fit de la vigne un si-Grand cas, qu’il condamna au fouet tous Ceux qui seroient convaincus d’avoir pillé Les vignes. plagis inflictis vestibus spoliati. ceux qui  auroient coupé un Cep ou brulé, aux mêmes peines qu’un voleur: iis qui vites ceciderint aut uzerint, poenam tanquam Latronem adjudicat. Leges rei ruricae apud juvet Kamerar. De n. n. Tit. 4. 59. &.qu’il me soit permis de mettre sous Les yeux de, son Excellence, L’Eloge que fit de La vigne, Ciceron, Le maitre de L’Eloquence. qui ne sera ravi, dit-il au Charmant aspect d’une vigne! quem Eterim non in sui admirationem rapiat Tam juccundissimum vitium tot partibus Constantium aspectur. il fait dire au petit fils de Romulus qu’il ne peut se rassasier de la voir: ut disertissimus Romuli nepotum feateatur satiuri se ejus aspectu non posse Cicero in Lib. Senect. Cap. 15.C’est s’appercevoir beaucoup trop tard de la fatigue que doit causer tant de Citations en faveur de la vigne. ne faisant aucun doute que si, Votre Excellence, daignoit s’assurer par elle-même du succès de la Chose, par L’aspect du vignoble de spring-mill, par la dégustation de son jus, et de son fruit; L’Amerique qui doit en Grande partie, sa Liberté et son Bonheur aux Talens superieurs et aux Efforts patriotiques de son Excellence; Lui deveroit Egalement Le don précieux de ses vins naturels: par le Grand Encouragement qu’elle ne manqueroit pas de donner au plûtot à ce genre d’agriculture: Encouragement dont il a le plus Grand besoin dans un paÿs tel que celui çi, où pour la plus prompte réussite il faudroit encore qu’il fut au pouvoir humain, de hater le retour des saisons au grès de ses habitans, pour qu’ils puissent joüir plus promptement, etant accoutumés par la bonté de son sole et de son Climat à faire trois recoltes dans dix-huitt mois.je suis avec un Trés profond Respect / de Votre Excellence / Le trés humble trés obéissant / et trés Zélé serviteur
				
					C. Legaux
				
				
			